DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The “and” in line 5 of claim 19 appears to be a typo.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites dimensions of the pores in terms of diameter for support and radius for the membrane. Applicant’s disclosure also has radius and diameter mixed up at different locations. Page 8 describes the support as having pore radius 10 nm or greater. Which is correct? It is suggested that applicant use either radius or diameter for clarity, and confirm the intended values appropriately. 
Claims 2-4 recite “the porous substrate” which lacks antecedent basis.
Claims 2-5, 11, 21 recite “combination thereof.” It is unclear what all combinations are included in the claim, because many of the listed items do not appear to be combinable as recited.
	Claims 13, 14, 16 are unclear. All values for R and R* appears to be optional. What would be the value when they are not “optionally substituted?” What entails the term optionally substituted? Dictionary meaning of substituted is replaced with another. It also reads substituted C1-C15 alkyl, etc., as “optional.” Therefore, when all the optionals are taken out of the claim, nothing remains for R* and R.
	Claim 21 recites: “wherein one or more surfaces of the nanoporous sol-gel ceramic are coated with a coating …” The “one or more surfaces” herein is unclear. When the ceramic sol-gel is coated on a support to form the membrane, there will be only one free support. The membrane is a 2-D structure, the bottom of which is already attached to the support layer. Therefore, what surfaces are meant in the “one or more?”

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-5, 11, 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some individual items listed, does not reasonably provide enablement for “combinations thereof”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claims 2-5, 11, 21: what all types of combinations are included is unclear. Some of the possible combinations are untenable.
Claim 3 includes water-soluble polymers, but the disclosure affords no details of how to make and use them for the intended uses.
Claim 4 includes water soluble compounds as supports, details of how to make and use of which are not provided in the disclosure.
Lack of sufficient disclosure makes these claims difficult to practice for one of skill in the membrane art. Applicant’s disclosure affords no discussions on the prior arts or how they can be practiced to their fullest scope. Thus one of skill in the art would require undue experimentation to reduce them to practice.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 14-29 of USP 10124296, and the claims of USP 10,525,417. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the ‘296 patent claims. Regarding the ‘417 patent, the pore diameter of the composite filler is implicit because instant claims recite the range as 10 nm or less, which is expected because the pore diameter of the substrate or support is 10 nm or more. Other missing elements (like edging, etc.) are made obvious by the combination of the two patents.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5 and 10-21 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ku et al (US 2008/0210087)
Claims 1, 2, 4, 10, 11: Ku teaches sol-gel membrane with high fractal dimensions on porous support of alumina, etc., - see abstract and working examples. Support pore size is 10 nm or more. Sol-gel pore size is 10 nm or less – [0008], [0019] and claims. Ku also teaches narrow pore size distribution or narrow polydispersity in [0019]. By definition, the low distribution (or polydispersity) means it is less than 0.7 by applicant’s definition (page 30 of the specification). Also, since the product is made using sol-gel and having the fractal structure as in the applicant’s disclosure, the polydispersity also would be inherently the same. The sol-gel can be silica – example 3 and [0043]. Filling at least a portion of the support – since the separation layer is coated on the support surface, some degree of penetration (filling) is inherent. See fore evidence, [0029] – reducing infiltration.
Claim 5: at the outset, applicant’s disclosure (which is just a listing in one sentence) has no particular details on the various support structures, and therefore, it is assumed that they are all functionally equivalent.  These structures as mechanical supports are also well-known. The support in the reference can be considered as non-woven mesh or open-cell foam (typical in ceramic filters).
Claims 10, 12-16, are process related, which are not patentable for the product claims – MPEP 2113. Various membrane separation layers are shown in [0008], which includes alumina at least as an intermediate layer (examples).
Claims 17 and 18: Ku describes various additives for various purposes, like intermediate layer for mechanical stability and surface smoothing [0017]. The amount of additive can calculated from the layer thickness, and also be optimized for its intended purpose, and is unpatentable.
Claim 19: intended use of the product.
Claim 20: the broad specific resistance is inherent, and controlled by the electrolyte present.
Claim 21: the sol-gel is templated with tetra-alkyl ammonium, etc., which would afford such surface coating on the ceramic particles [0021].

Claims 1-3, 5, 10-20 are is/are rejected under 35 U.S.C. 102(a1) as anticipated by, or in the alternative, under 35 USC 103 as being obvious over, Zuckerbrod et al (US 2006/0040175).
Claims 1-3, 10, 11: Zuckerbrod teaches silica sol-gel membrane [0010] on PTFE support. Pore size of PTFE membrane is 10 nm or more [0020]. Silica sol-gel coats the inside of pores – [0013]. Thus the pore size of silica would be inherently less than 10 nm for a pore size of 10 nm of support membrane. In addition, the pores in silica sol-gel would also be inherently the same as that of the applicant – same material membrane [0033]-[0037]. Similarly, the polydispersity also would be inherently the same for the sol-gel silica membrane.
Claim 5: expanded PTFE membrane can be considered as a veil or non-woven fabric.
Claims 10, 12-16, are process related, which are not patentable for the product claims – MPEP 2113. Various membrane separation layers are shown in [0008], which includes alumina at least as an intermediate layer (examples).
Claims 17 and 18: Zuckerbrod describes various additives for various purposes, like intermediate layer for various reasons [0028]-[0031]. The % of additives overlap the range claimed [0030], and would depend on the nature of additive and its intended purpose.
Claim 19 recites intended use; claim 20 recites inherent conductivity of the electrolyte recited.

Claim(s) 6-9 are rejected under 35 U.S.C. 103 as unpatentable over Ku et al (US 2008/0210087), or Zuckerbrod et al (US 2006/0040175)  in view of Wald et al (US 2003/0211378)
The compressible edging as in these claims is not taught by Ku or Zuckerbrod. Nonetheless, such edging is known in the art for fuel cells, etc. Wald teaches electrode and separators being sealed on the edges with elastomeric edging. See the abstract and the figures. The edges of membrane (1) is edged with elastomeric gasket (10) – [0033].  It would have been obvious to one of ordinary skill in the art to use the teachings of Wald in the teaching of Ku or Zuckerbrod for enabling the use of the membrane for its intended purpose such as batteries and fuel cells or separation membrane assemblies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777